DETAILED ACTION
	This Office Action is responsive to Applicant’s submission, filed on July 30, 2021, amending claims 1, 14 and 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 10-12, 14, 15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2014/108901 to Hummel, et al. (“Hummel”), over U.S. Patent Application Publication No. 2008/0134158 to Salz et al. (“Salz”), over U.S. Patent No. 9,674,249 to Kekre et al. (“Kekre”), over U.S. Patent Application Publication No. 2012/0084317 to Sakamoto (“Sakamoto”), over U.S. Patent Application .
Regarding claims 1, 14 and 15, Hummel describes methods and systems for automatically producing an analytics program according to an analytics diagram designed by a user (see e.g. page 1, lines 5-10).  Like in claim 1, Hummel describes a system comprising a hardware processor and a memory coupled to the hardware processor, wherein the hardware processor is configured to execute computer-executable instructions stored in the memory for (see e.g. page 4, lines 1-13; and page 10, lines 7-19: Hummel describes an analytics program system that comprises a “content designer” that is implemented by a processor and memory.  The memory understandably comprises computer-executable instructions that are executable by the processor to implement the following functions of the content designer.):
providing a graphical user interface (GUI) in order to design a graphical pipeline containing a plurality of graphical components, wherein each of the plurality of graphical components indicates a phase in a pipeline that is capable of being operated in a distributed computing environment (see e.g. page 10, lines 14-28; page 11, line 27 – page 12, line 17; page 17, line 27 – page 18, line 2; and page 23, line 10 – page 24, line 13: Hummel discloses that the content designer provides a graphical user interface that enables a user to design an analytics diagram comprising a plurality of interconnected components that represents a stream of analytics functions.  The analytics diagram can be considered a “graphical pipeline” like claimed, which contains a plurality of graphical components.  Moreover, Hummel discloses that each of the plurality of graphical components indicates a phase, e.g. an operational task, within a pipeline that is operated within a computing environment comprising the content designer, a “content manager” and an “analytics container,” which communicate and share data over a network and are therefore considered to constitute a 
configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time (see e.g. page 23, lines 6-9; page 25, line 1 – page 26, line 30; and page 36, lines 16-28: Hummel suggests that each component can be associated with at least one parameter, i.e. at least one property, and also at least one rule and/or logic, e.g. the function provided by the component, wherein the parameter, rule, and/or logic is based upon a type of each graphical component, and the parameter, rule, and/or logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component.  Moreover, Hummel suggests that the plurality of graphical components are configured in real time, e.g. as the user adds to or modifies the components within the diagram – see e.g. page 4, line 16 – page 5, line 2; page 8, lines 5-20; and page 10, lines 14-28.);
configuring at least one application based upon the configuration of the at least one of the parameter, the rule and the logic, wherein the at least one application being configured is further executed via one or more processing units in the pipeline, and wherein the execution of the at least one application enables the one or more processing units, in the pipeline, to perform a series of computational tasks (see e.g. page 9, lines 3-16; page 25, line 1 – page 26, line 30; and page 36, lines 16-28: Hummel suggests configuring at least one application, i.e. an application represented by the analytics diagram, based upon the configuration of the parameters, rules, and/or logic of each component in the diagram.  Hummel further suggests that the execution of the application can enable the one or more processing units, in the pipeline, to perform a series of computational tasks - see e.g. page 12, lines 10-17; page 17, line 27 – page 18, line 2; page 25, line 1 – page 26, line 30; and page 36, lines 16-28);
computing performance metrics associated with at least one of the plurality of graphical components, wherein the performance metrics include at least one of: a number of messages being processed, a time required to process the messages, and mean processing time computed (see e.g. page 8, lines 20-24; and page 9, lines 3-16: Hummel discloses that an analytics computing system gathers runtime data respective of execution of the analytics program and presents to the user the gathered runtime data overlaid on the analytics diagram.  Hummel further discloses that the runtime data can include the duration of execution of each step, i.e. of each component, of the analytics diagram – see e.g. paragraph 14, lines 1-21; and page 22, lines 9-23.  As the execution of each step by a component entails processing an incoming message at the component – see e.g. page 26, lines 13-30 – the duration of execution of each step is considered a time required to process the messages.); and
monitoring the performance metrics of the pipeline, wherein one or more data streams are buffered or queued in the form of a plurality of heterogeneous messages, and wherein the plurality of heterogeneous messages are received from channel components buffering the one or more data streams in the form of the plurality of heterogeneous messages (see e.g. page 8, lines 20-24; and page heterogeneous.  Conditional branch type components, for example, route messages to different paths in the pipeline based on a data value of the message passed to the component – see e.g. page 25, lines 13-21; such a conditional component would be useless if each message was required to have the exact same data values, as all the messages would be routed down the same path in the pipeline.  Accordingly, it is apparent that one or more data streams are buffered or queued by the pipeline in the form of a plurality of messages, and particularly, in the form of a plurality of heterogeneous messages 
Accordingly, Hummel teaches a system similar to that of claim 1.  Under a similar rationale, Hummel is further considered to teach a method and non-transitory computer readable medium similar to claims 14 and 15, respectively.  Hummel, however, does not explicitly disclose that the application is executed to process one or more real time data streams captured in the distributed computing environment, and that the configuration of each of the plurality of graphical components includes specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component, as is required by claims 1, 14 and 15.  Moreover, although Hummel discloses that the plurality of graphical components are configured in real time, Hummel does not explicitly disclose that they are configured in real time without restarting the pipeline, as is further required by claims 1, 14 and 15.  Hummel also does not teach recommending changes in the pipeline based upon the monitoring of performance metrics of the plurality of graphical components, as is further required by claims 1, 14 and 15.  Also, Hummel does not explicitly disclose that the messages in the plurality of heterogeneous messages are configured by a user for processing of the plurality of heterogeneous messages, wherein the configuration of the messages by the user comprises specifying a structure of at least a portion of the messages, wherein the configuration of the messages by the user comprises one of a specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from a list of fields present in the message, wherein configuration of the messages further comprises applying a custom logic or custom rule on a custom processor in order to process the plurality of messages, and wherein 
Similar to Hummel, Salz teaches providing a graphical user interface for designing a graphical pipeline containing a plurality of graphical components (i.e. “operators”), wherein each graphical component is associated with logic that enables at least one processing unit in the pipeline to perform one or more computational tasks corresponding to the graphical component (see e.g. paragraph 0043, 0053-0056; and FIG. 3).  Like claimed, Salz further teaches configuring at least one application based on the pipeline of graphical components, wherein the execution of the at least one application enables one or more processing units, in the pipeline, to perform a series of computational tasks in order to process one or more real time data streams captured in a distributed computing environment (see e.g. paragraphs 0002-0003, 0009, 0032, 0046, 0048, and 0051).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel and Salz before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel so as to include the graphical components like taught by Salz, whereby the application based upon a user-created pipeline of such components is executable to enable one or more processing units, in the pipeline, to perform a series of computational tasks in order to process one or more real time data streams captured in the distributed computing environment, like taught by Salz.  It would have been advantageous to one of ordinary skill to utilize such a combination because the application would be able to quickly handle massive volumes of data, which can be important, as is taught by Salz (see e.g. paragraphs 0002-0003).
Similar to Hummel and Salz, Kekre teaches generating a streaming application via a graph (i.e. a “logical plan”) comprising nodes as operators and edges as streams (see e.g. column 5, lines 20-35; column 8, line 16 – column 9, line 30; column 12, line 59 – column 13, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz and Kekre before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes one of specifying or changing parallelism of the operators to increase a number of instances required for processing the computational tasks of the operators, and to indicate providing single or multiple instances of the operator, as is taught by Kekre.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application program specified by the graph of operators to efficiently execute on a networked cluster of servers, as is evident from Kekre.
Similar to Hummel, Salz and Kekre, Sakamoto describes complex event processing, in which a real-time stream is processed to determine the occurrence of predefined conditions therein (see e.g. paragraphs 0003-0006, and 0032).  Regarding the claimed invention, Sakamoto further suggests that the conditions (i.e. “rules”) can be configured (e.g. changed) in real time without stopping and restarting the complex event processing (see e.g. paragraphs 0007-0009, 0029-0031 and 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre and Sakamoto before him prior to the effective filing date of the claimed 
Similar to Hummel, Joffrain teaches enabling a user to design a graphical pipeline containing a plurality of graphical components, wherein each of the plurality of graphical components indicates a phase in a pipeline (see e.g. paragraphs 0008-0012 and 0085-0087).  Joffrain further teaches computing performance metrics associated with the plurality of graphical components, and recommending changes in the pipeline based upon the monitoring of performance metrics of the plurality of graphical components (see e.g. paragraphs 0091-0094).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto and Joffrain before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz, Kekre and Sakamoto so as to recommend changes in the pipeline based upon the monitored performance metrics of the plurality of graphical components, as is taught by Joffrain.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would help the user increase the performance of the pipeline, as is evident from Joffrain.
Singh generally describes a system to receive and process a data stream captured in a distributed computing environment (see e.g. paragraphs 0043, 0048-0049, 0054-0057, and 0064-0066).  Regarding the claimed invention, Singh particularly teaches that the received stream comprises a plurality of heterogeneously-formatted messages, which are converted to a common format (i.e. an internal message format, IMF) for processing, wherein the messages in the plurality of heterogeneously-formatted messages can be configured by a user for processing 
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz, Kekre, Sakamoto and Joffrain such that the messages in the plurality of heterogeneous messages are configured by a user for processing of the plurality of heterogeneous messages, wherein the configuration of the messages by the user comprises specifying a structure of at least a portion of the messages, wherein the configuration of the messages by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from a list of fields present in the message, wherein the configuration of the messages further comprises applying a custom logic or a custom rule on a custom processor in order to process the plurality of messages, and wherein the configuration of the messages by the user includes one of modifying or updating the messages in real time and is applied (i.e. on the pipeline) automatically without restarting the 
As per claim 2, Hummel discloses that the type of each of the plurality of graphical components can comprise a processor component (e.g. a component for performing a predetermined calculation), a channel component (e.g. a component for retrieving a stream), a data store component (e.g. a component for writing data to a data store), and an emitter component (e.g. the component for writing data to a data store).  Similarly, the plurality of graphical components taught by Salz includes processor components (e.g. data manipulation operators), a channel component (e.g. an input streams operator), a data store component (e.g. an operator to write data to a table), and an emitter component (e.g. an output streams operator) (see e.g. paragraphs 0056-0063).  Hummel further discloses that at least one graphical component can be connected with at least one other graphical component via a connection having a predefined condition (see e.g. page 25, lines 6-21: Hummel discloses that a first component can be connected to a second component via a branch component having a predefined condition.  The connection including the branch component between the first and second components can be considered a connection having a predefined condition.  Also, Hummel discloses that the variables on the input/output ports of a component are conditioned on the connections to other components – see e.g. page 25, line 27 – page 26, line 5.  The connection directly between components can thus also be considered a connection having a predefined condition.).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 2.

	As per claim 4, Hummel discloses that the type of each of the plurality of graphical components can comprise a channel component (e.g. a component for retrieving a stream) (see e.g. page 25, lines 6-9).  Similarly, the plurality of graphical components taught by Salz includes a channel component (e.g. an input streams operator) (see e.g. paragraph 0063).  Hummel further suggests that each of the graphical components is enabled to perform the computational task of buffering or queuing the data stream capturing the distributed computing environment, and wherein the data stream is buffered or queued in the form of a plurality of messages (see e.g. page 26, lines 13-21; page 36, lines 16-28; page 37, lines 1-7; page 40, lines 4-12; and page 41, lines 10-19).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 4.
As per claim 6, Hummel does not explicitly disclose that the graphical components include a CEP processor that is enabled to process data corresponding to a predefined time window based upon a query received from a user, and wherein the data is associated to at least 
As per claim 7, it would have been obvious to modify the system taught by Hummel so as to include the graphical components like taught by Salz, as is described above.  Salz particularly describes a custom processor component that is enabled to execute customized logic, defined by the user, on the stream received by the component (see e.g. paragraph 0062).  As noted above (see the rejection for claim 4), Hummel teaches that the input stream is in the form of a plurality of messages.  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh is further considered to teach a system like that of claim 7.

 As per claim 11, Hummel suggests that the data processed, corresponding to at least one of the plurality of messages, can be transferred by emitter components to one or more external systems (see e.g. page 19, lines 13-19).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh is further considered to teach a system like that of claim 11.
As per claim 12, Hummel further suggests that the hardware processor is configured to execute a computer-executable instruction for computing performance metrics associated with at least one of the graphical components, wherein the performance metrics computed are further displayed to the user on the GUI (see e.g. page 4, lines 19-22; page 8, lines 20-24; page 12, line 27 – page 13, line 2; and page 14, lines 1-21).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 12.
As per claim 19, Hummel discloses that messages, rules and business logic (e.g. functions) and alerts associated with the graphical pipeline can be updated in real time, e.g. in 
As per claims 21 and 22, it would have been obvious, as is described above, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes specifying parallelism to indicate providing single or multiple instances of the operator (i.e. graphical component) like taught by Kekre.  Kekre discloses that such a configuration enables executing the plurality of operators, in parallel, on remote processing devices (i.e. servers) in a distributed computing environment, linked in a network (see e.g. column 1, line 56 – column 2, line 16; column 4, line 44 – column 5, line 19; column 6, line 31 – column 7, line 17; column 12, line 59 – column 13, line 26; and FIG. 6).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 21 and a method like that of claim 22.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2004/0107414 to Bronicki et al. ("Bronicki").

Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Bronicki describes a system that provides a graphical user interface to design a graphical pipeline containing a plurality of graphical components (i.e. boxes representing pre-defined processes) (see e.g. paragraphs 0030-0036, 0045-0049, 0085, 00112-00113).  Regarding the claimed invention, Bronicki particularly discloses that one of the components can be a parser component that is enabled to parse incoming messages to the component (see e.g. paragraphs 0119-0120 and FIG. 4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki before him prior to the effective filing date of the claimed invention, to modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include a parser processor like taught by Bronicki, which is enabled to parse incoming messages.  It would have been advantageous to one of ordinary skill to utilize such a component because it aids in data extraction, as is evident from Bronicki.  Accordingly, Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki are considered to teach, to one of ordinary skill in the art, a system like that of claim 5.
Regarding claim 13, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 1, as is described above, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical pipeline is further integrated to one or more graphical pipelines on the GUI by using an edge 
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Bronicki describes a system that provides a graphical user interface to design a graphical pipeline (i.e. a process model) containing a plurality of graphical components (i.e. boxes representing pre-defined processes) (see e.g. paragraphs 0030-0036, 0045-0049, 0085, 00112-00113, and 0135, and FIG. 10).  Moreover, like in claim 13, Bronicki further discloses that a graphical pipeline (i.e. process model) can be integrated with one or more other graphical pipelines on the GUI by using an edge component (i.e. a slot), wherein the edge component is enabled to configure a rule to facilitate integration of the one or more graphical pipelines, and wherein each graphical pipeline indicates a sub-system (i.e. a sub-process) capable of executing a specific task (see e.g. paragraphs 0035-0038, 0092-0103, 0138-0144, and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki before him prior to the effective filing date of the claimed invention, to modify the system taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so that the graphical pipeline can be integrated with one or more other graphical pipelines on the GUI by using an edge component like taught by Bronicki, wherein the edge component is enabled to configure a rule to facilitate integration of the one or more graphical pipelines, and wherein each graphical pipeline indicates a sub-system capable of executing a specific task.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently create more complex programs, as is evident from Bronicki.  Accordingly, Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki are considered to teach, to one of ordinary skill in the art, a system like that of claim 13.

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent No. 9,740,802 to Nixon et al. (“Nixon”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach systems like that of claims 6 and 7, which provide a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical components include an alert processor that is enabled to generate notification alerts based upon the processing of the data or the execution of customized logic on the at least one of the plurality of messages, as is required by claims 8 and 16.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Nixon describes a graphical user interface that enables a user to design a graphical pipeline (i.e. “model”), which can be used to process one or more real time data streams, and which contains a plurality of graphical components (i.e. “templates”), wherein each of the graphical components is configured with at least one of a parameter, a rule and a logic, and indicates a phase in the pipeline (see e.g. column 4, line 32 – column 5, line 37; column 6, lines 1-36; column 14, lines 21-59; and FIG. 3).  Moreover, regarding claims 8 and 16, Nixon discloses that the graphical components can include an alert processor (i.e. an “alarm template”) that generates notification alerts based upon the processing of the data by the pipeline or the execution of customized logic on the data (see e.g. column 17, lines 27-60; and FIG. 3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Nixon before him prior to the effective filing date of the claimed invention, to modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include an alert processor like taught by Nixon, which generates notification alerts based upon the processing of the data by the pipeline or the execution of customized logic on the data.  It would have been advantageous to one of ordinary .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2014/0149895 to Bardhan (“Bardhan”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 4, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical components include a predictive modeling markup language (PMML) processor that is enabled to perform predictive analytics of the data associated to at least one of the plurality of messages, as is required by claim 9.
Predictive Model Markup Language (PMML) is nevertheless known in the art.  For example, Bardhan suggests employing PMML to perform predictive analytics on data (see e.g. paragraph 0003-0004).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bardhan before him prior to the effective filing date of the claimed invention, to modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include a processor component that can employ PMML to perform predictive analytics like taught by Bardhan on the stream of data (i.e. on at least one of the plurality of messages).  It would have been advantageous to one of ordinary skill to utilize such a component because such analytical models are conventionally used, as is suggested by .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, which is described above, and also over U.S. Patent Application Publication No. 2002/0196283 to Petruk et al. (“Petruk”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki teach a system like that of claim 13, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components, and wherein the graphical pipeline is configured to process one or more real time data streams.  Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, however, do not explicitly disclose that a graphical pipeline or an integration of one or more graphical pipelines is registered as a template for computation of similar data streams, as is required by claim 17.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, Petruk teaches enabling a user to design a graphical pipeline (i.e. a graphical program) containing a plurality of graphical components, where each of the plurality of graphical components indicates a phase in a pipeline (see e.g. paragraphs 0007-0012).  Petruk further teaches registering such graphical pipelines as a templates for performing similar functionality (see e.g. paragraphs 0014-0016 and 0155-0164).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh, Bronicki and Petruk before him prior to the effective filing date of the claimed invention, to modify the system taught by Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki so as to include one or more graphical pipelines registered as a template for performing similar functionality (i.e. similarly processing similar data streams), as is taught by Petruk.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more rapidly create programs, as .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2009/0198736 to Shen et al. (“Shen”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 6, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components, including a channel component that buffers or queues a real-time stream in the form of a plurality of messages.  Hummel suggests that at least one of the plurality of messages is stored partially or completely in a data store using a persister processor (see e.g. page 25, lines 6-21: Hummel describes a component for writing data to a data store.  Such a component can be considered a “persister processor” like claimed.).  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not disclose that the data is stored based on appropriate partitioning logic, comprising a time based slicing technique or a time based partitioning technique, as is required by claim 20.
Time-based partitioning is nevertheless known in the art.  Shen, for example, teaches storing data in a database on the basis of appropriate partitioning logic, including a time based partitioning technique (see e.g. paragraphs 0002, 0007 and 0020).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Shen before him prior to the effective filing date of the claimed invention, to modify the system taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to store data on the basis of appropriate partitioning logic, including a time-based partitioning technique like taught by Shen.  It would have been advantageous to one of ordinary skill to utilize time-based partitioning because it enhance performance, as is taught .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 14 and 15.  In response to these amendments, the objections presented in the previous Office Action to claims 1-17 and 19-22 are respectfully withdrawn.

Argument 1:  Regarding the prior art rejections presented in the previous Office Action, the Applicant argues that Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh fail to teach, “wherein the configuration of the messages by the user comprises specifying a structure of at least a portion of the messages, wherein the configuration of the messages by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from a list of fields present in the message, wherein the configuration of the messages further comprises applying a custom logic or a custom rule on a custom processor in order to process the plurality of messages, wherein configuration of the messages by the user includes one of modifying or updating the messages in real time and is applied on the pipeline automatically without restarting the pipeline,” as is recited in claim 1.  In particular, the Applicant notes that the Office Action relies on Singh to teach these features, but argues that Singh fails to disclose applying a custom logic or a custom rule on the custom processor in order to process the plurality of messages as is claimed.  The Applicant further argues that Salz, Kekre, Sakamoto and Joffrain do not teach a configuration of the message by the user that comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message, wherein the configuration of the messages further comprises applying a custom 
	In response, the Examiner respectfully submits that Singh teaches enabling a user to configure a message via one of specifying a structure of the message, selecting a list of messages configured in a system, or choosing a couple of fields from a list of fields present in the message, and wherein the configuration of the messages further comprises applying a custom logic or a custom rule on a custom processor in order to process a plurality of messages.  In particular, Singh describes parse/build engine that converts received messages in different formats into a common format (i.e. an internal message format), whereby they can be processed by a business service application:
The present invention provides a parse/build engine that can handle multi-format messages.  The engine converts the messages in different formats into a common format, and the common format message is then processed by a business service application.  The common format is a canonical message format that is referred to as an internal message format herein….
(Paragraph 0007).


Parse/build engine 1004 is configured to receive an input message stream 1010 from a system 1006 and parse the message into an internal message format.  The internal message format (IMF) may then be processed by other components, such as a business services application shown in gateway 104.  After components in gateway 104 process the message in the IMF, parse/build engine 1004 builds an output message stream 1012 from the processed IMF.  The output message stream 1012 may then be sent to a system 1008, or returned to originating system 1006.
(Paragraph 0118).

To accomplish the conversion of a received message into the internal message format, Singh discloses that the parse/build engine utilizes a schema associated with the received message, wherein the schema includes a grammar structure (e.g. field sequence, field type, etc.) for the 
…A parser examines the message and determines an appropriate schema for the particular format of message received.  The schema is a data structure in a schema registry that includes a grammar structure for the received format as well as pointers to handlers for converting the different fields of the message into the internal message format using the grammar structure (the "grammar" can include field sequence, field type, length, character encoding, optional and required fields, etc.).  The handlers are individually compiled.  Thus, rather than compiling the overall system, the handlers are separately compiled, giving the speed of compiled software while retaining a modular system that can be easily upgraded without disturbing other elements of the engine.  As formats change, new formats or changes to old formats can be dynamically added to the parse/build engine by loading new schema and handlers.
(Paragraph 0007).


The parse/build engine of FIG. 11 uses a schema table 1028.  Each schema is a data structure that provides metadata, including a grammar structure for the received format as well as pointers to handlers in handler table 1030.  The handlers correspond to particular fields in the message and convert the different fields of the message into the internal message format using the grammar structure.  The handlers are code that is individually compiled.  Thus, rather than compiling the overall system, the handlers are separately compiled, giving the speed of compiled software while retaining a modular system that can be easily upgraded without disturbing other elements of the engine.
(Paragraph 0120).


Parse/build engine 1004 loads the identified schema and invokes the functionality of handlers associated with the schema.  The handlers then parse the fields of a message into an IMF object
(Paragraph 0121).


The schemas and any associated handlers not already loaded, may be loaded from schema definition file 1026 into schema table 1028 and handler table 1030 using the schema loader 
(Paragraph 0122).

As noted paragraph 0120, the handlers are code that is individually compiled and correspond to particular fields in the received message and convert the different fields of the message into the internal message format.  Singh further discloses that the schemas and associated handlers can be added or updated in order to process new or changed formats of received messages:
…As formats change, new formats or changes to old formats can be dynamically added to the parse/build engine by loading new schema and handlers.
(Paragraph 0007).


During run-time, schemas may be dynamically updated and added to parse/build engine 1004.  The schemas may be updated by changing message definition objects or may be added by adding new message definition objects.  If new handlers are needed, they may also be dynamically added to parse/build engine 1004 as compiled objects.
(Paragraph 0146).


The schemas may be added without recompiling parse/build engine 1004 and without bringing it down.  Thus, parse/build engine 1004 may continue to parse/build messages even as schemas are updated.
(Paragraph 0147).

Accordingly, it is appreciated that a user can configure the received messages for subsequent processing by specifying one or more schemas and associated handlers for converting the 
	In addition, the Examiner notes that Singh teaches that the subsequent processing of the messages by the business services application can further configure the message, e.g. by formatting the message stream or creating new fields therein (see e.g. paragraphs 0010 and 0127).  Salz teaches providing a graphical user interface for designing a graphical pipeline containing a plurality of graphical components (i.e. “operators”), wherein each graphical component is associated with logic that enables at least one processing unit in the pipeline to perform one or more computational tasks corresponding to the graphical component (see e.g. 
Consequently, the Examiner respectfully maintains that the proffered combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teaches, “wherein the configuration of the messages by the user comprises specifying a structure of at least a portion of the messages, wherein the configuration of the messages by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from a list of fields present in the message, wherein the configuration of the messages further comprises applying a custom logic or a custom rule on a custom processor in order to process the plurality of messages, wherein configuration of the messages by the user includes one of modifying or updating the messages in real time and is applied on the pipeline automatically without restarting the pipeline,” as is recited in claim 1.

Argument 2:  Further regarding the prior art rejections presented in the previous Office Action, the Applicant argues that Hummel, Salz, and Kekre fail to teach or suggest, “configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time without restarting the pipeline, and wherein the configuration of each of the plurality of graphical components includes one of a specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component” as is now claimed.  In particular, the Applicant argues that in Kekre there is no “mention of either change or specification of parallelism in a running pipeline or by stopping the pipeline.”
In response, the Examiner respectfully submits that that the proffered combination of Hummel, Salz, Kekre and Sakamoto provides such a teaching.  In particular, like noted above, Hummel describes a content designer that provides a graphical user interface that enables a user to design an analytics diagram comprising a plurality of interconnected components that represents a stream of analytics functions (see e.g. page 10, lines 14-28; page 11, line 27 – page 12, line 17; page 17, line 27 – page 18, line 2; and page 23, line 10 – page 24, line 13).  Hummel further suggests that each component can be associated with at least one parameter (i.e. at least one property) and also at least one rule and/or logic (e.g. the function provided by the component), wherein the parameter, rule, and/or logic is based upon a type of each graphical component, and the parameter, rule, and/or logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component (see e.g. page 23, lines 6-9; page 25, line 1 – page 26, line 30; and page 36, lines 16-28).  Moreover, Hummel suggests that the plurality of graphical components are configured in real time (e.g. as the user adds to or modifies the components within the diagram) (see e.g. page 4, line 16 – page 5, line 2; page 8, lines 5-20; and page 10, lines 14-28).
	Similar to Hummel, Kekre teaches generating an analytics graph (i.e. a “logical plan”) comprising a plurality of interconnected components (i.e. operators) that represents a stream of analytics functions (see e.g. column 5, lines 20-35; column 8, line 16 – column 9, line 30; column 12, line 59 – column 13, line 26; and FIG. 6).  Kekre particularly teaches configuring each of the operators (i.e. when converting the graph into a “physical plan” and/or “execution 
As indicated in FIG. 6, the application is a financial application whose streaming data originates in a stock ticker, e.g., Stock Tick Input 1 in each of the plans.  In an example embodiment, a user of the distributed streaming platform might have input (e.g., provided the location of the application's files) logical plan 601 through a CLI.  The logical plan includes four operators: (a) Stock Tick Input 1; (b) Daily Volume 2; (c) Quote 3, and (d) Console 4 (e.g., output to a display).  The distributed streaming platform (e.g., the STRAM) converts the logical plan 601 into a physical plan 602 by statically partitioning the operator Daily Volume 2 into three instances (e.g., per a partition count in the specification): instance Daily Volume 2_1, instance Daily Volume 2_2, and instance Daily Volume 2_3, each of which might be a thread.

(Column 12, line 64 – column 13, line 11) (Emphasis added).


    PNG
    media_image1.png
    480
    578
    media_image1.png
    Greyscale

As depicted in FIG. 7A, a logical plan (or DAG) 701 includes four operators: operator 0, operator 1, operator 2, and operator 3.  According to the static partitioning (e.g., partition counts) in the specification for the logical plan 701, the distributed streaming platform (e.g., the STRAM) could partition operator 1 into three instances, 1a, 1b, and 1c, and operator 2 into two instances, 2a and 2b, using one unifier for the three instances of operator 1 and one unifier for the two instances of operator 2, when creating the physical plan (or DAG) 702.

(Column 13, lines 29-38) (Emphasis added).

    PNG
    media_image2.png
    468
    544
    media_image2.png
    Greyscale

Moreover, Kekre discloses that the system monitors execution of the instances of the operators and can make one or more “dynamic adjustments” based on the results of the monitoring (see e.g. column 6, line 31 – column 7, line 14).  Kekre particularly discloses that such dynamic adjustments can include “updating the physical plan by adding new instances of operators” (column 7, lies 13-17; see also column 16, lines 15-40).  That is, Kekre teaches changing the parallelism of the operators to increase a number of instances required for processing the computational tasks of the operators.  Kekre further discloses that such dynamic adjustments might originate from commands entered by the user (see column 7, lines 30-35).  Moreover, Kekre discloses that such operations can be executed in real time or near real time (see e.g. column 7, lines 49-52).  Accordingly, the Examiner respectfully submits that Kekre teaches configuring each of a plurality of operators in a pipeline including by specifying and changing 
	As noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz and Kekre before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes one of specifying or changing parallelism of the graphical components to increase a number of instances required for processing the computational tasks of the components, and to indicate providing single or multiple instances of the graphical operator, as is taught by Kekre.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application program specified by the graph of operators to efficiently execute on a networked cluster of servers, as is evident from Kekre.
As noted above, Sakamoto describes complex event processing, in which a real-time stream is processed to determine the occurrence of predefined conditions therein (see e.g. paragraphs 0003-0006, and 0032).  Regarding the claimed invention, Sakamoto further suggests that the conditions (i.e. “rules”) can be configured (e.g. changed) in real time without stopping and restarting the complex event processing (see e.g. paragraphs 0007-0009, 0029-0031 and 0043).
As further noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre and Sakamoto before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz and Kekre such that, when the graphical components are configured in real time, the stream processing (i.e. the pipeline) is not required to be stopped and restarted, as is taught by Sakamoto.  It would have been advantageous to one of combination of Hummel, Salz, Kekre and Sakamoto teaches “configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time without restarting the pipeline, and wherein the configuration of each of the plurality of graphical components includes one of a specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component” as is claimed.

The Applicant's arguments filed on July 30, 2021 have thus been fully considered, but are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
11/4/2021


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173